United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Eagleville, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0522
Issued: May 26, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 27, 2016 appellant, through counsel, filed a timely appeal from an
October 27, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are:
(1) whether OWCP properly terminated appellant’s wage-loss
compensation and medical benefits effective June 10, 2015; and (2) whether appellant
established that he had work-related disability or need for medical treatment after June 10, 2015.
FACTUAL HISTORY
On May 28, 2014 appellant, then a 56-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on May 27, 2014 he sustained injury when he twisted his left
1

5 U.S.C. § 8101 et seq.

knee and fell while performing his work duties, and landed on his right knee. OWCP accepted
appellant’s claim for tear of the posterior horn of the medial meniscus of his left knee. Appellant
received disability compensation on the daily roll beginning July 12, 2014.2
In a May 28, 2014 report, Dr. David C. Raab, an attending osteopath and Board-certified
orthopedic surgeon, indicated that appellant was last seen on May 16, 2014. He reported
physical examination findings and provided new diagnoses of “contusion of knee & lower leg.”
Bilateral knee x-rays from June 3, 2014 showed “mild bi-compartmental joint space narrowing”
of both knees and a June 27, 2014 magnetic resonance imaging (MRI) scan of the left knee
revealed medial meniscal tear, moderate-to-severe medial degenerative joint disease, and mildto-moderate chondromalacia patella. A June 27, 2014 MRI scan of the right knee showed “no
evidence of meniscal, ligamentous, or tendinous injury,” but did show moderate-to-severe
patellofemoral articulation, degenerative joint disease, and minimal medial degenerative joint
disease.
On a July 23, 2014 prescription pad note, Dr. Raab ordered physical therapy, noting a
diagnosis of “[right] knee exacerbation [degenerative joint disease]/contusion.” Later notes of
Dr. Raab showed that he diagnosed “exacerbation of [degenerative joint disease].” On
August 19, 2014 Dr. Raab performed OWCP-authorized left knee surgery, including partial
medial and partial lateral meniscectomy. Appellant returned to full-time light duty on
December 15, 2014. On February 3, 2015 Dr. Raab indicated, “Discussed with patient the need
for total knee replacement due to continued pain from arthritis.”
In March 2015, OWCP referred appellant to Dr. Steven J. Valentino, an osteopath and
Board-certified orthopedic surgeon, for a second opinion examination and opinion regarding his
work-related residuals. A September 26, 2002 MRI scan of appellant’s left knee was part of the
medical record provided to Dr. Valentino. The findings showed equivocal tear of the medial
meniscus, small joint effusion, and a very small Baker’s cyst. The October 14, 2002 report of
appellant’s right knee surgery was also part of the record provided to Dr. Valentino. An
August 4, 2003 note from an attending physician revealed the presence of mild degenerative
joint disease of his right knee at that time.
In a March 31, 2015 report, Dr. Valentino discussed appellant’s factual and medical
history, including his work-related injuries in 2001 and 2014. He noted that appellant underwent
surgical arthroscopy of the right knee on October 14, 2002 and surgical arthroscopy of the left
knee on August 19, 2014 and reported that he had reviewed the reports of these surgical
procedures. Dr. Valentino also discussed the diagnostic testing of record, dated between 2002
and 2014, for both legs. He described his physical examination on March 31, 2015, including
the results of gait, squat, and lower extremity range of motion evaluations. Dr. Valentino noted
that appellant stood 5’5” and weighed 240 pounds, demonstrated a normal reciprocal gait
pattern, and was able to perform half a squat complaining of bilateral knee pain. Examination of
the lower extremities showed full range of motion in both hips, ankles, and feet, and bilateral
2

OWCP previously accepted under a separate file that on August 18, 2001 appellant sustained a medial meniscus
tear of his right knee. On October 14, 2002 appellant underwent OWCP-authorized subtotal medial meniscectomy
and patellar chondroplasty surgery on his right knee. He later returned to regular duty for the employing
establishment.

2

knee range of motion was recorded from 0 to 95 degrees. Dr. Valentino noted that
patellofemoral compression and inhibition tests were negative, and that there was no evidence of
synovitis or effusion. The neurologic examination revealed that deep tendon reflexes were intact
and motor and sensory examinations were normal without pathologic reflexes. Dr. Valentino
diagnosed resolved derangement of the posterior horn of the left medial meniscus and resolved
right knee contusion. He found that appellant continued with ongoing symptoms secondary to
preexisting degenerative arthritis of both knees instead of the 2001 or 2014 work injury. The
need for a knee replacement was not a result of a work injury but rather was related to a chronic
history of degenerative arthritis aggravated by his body habitus of being 5’5” and weighing 240
pounds. Dr. Valentino indicated, “Currently he has no residuals from the work-related injury of
[May 27, 2014] but due to preexisting degenerative arthritis and possible need for knee
replacement related to preexisting degenerative arthritis, he should be kept at a light-duty
position. However, I find no restrictions that would be referable to residuals of his work-related
injury.”3
In an April 16, 2015 letter, OWCP advised appellant of its proposed termination of his
wage-loss compensation and medical benefits, noting that the proposed action was justified by
the well-rationalized opinion of Dr. Valentino, the OWCP referral physician. It afforded
appellant 30 days to provide evidence and argument challenging the proposed termination action.
In an April 23, 2015 letter, appellant’s counsel argued that appellant’s continuing lower
extremity problems were due to his accepted 2001 and 2014 work injuries. Appellant submitted
an April 14, 2015 report in which Dr. Raab diagnosed “exacerbation of [degenerative joint
disease]” and indicated that he had discussed with patient “the need for total knee replacement
due to continued pain from arthritis.”
In a May 8, 2015 report, Dr. Raab described appellant’s May 27, 2014 injury and
indicated that his clinical symptoms upon initial examination after that injury were consistent
with the diagnosis of exacerbation of degenerative joint disease and a medial meniscal tear in his
left knee. He detailed appellant’s medical treatment and indicated:
“With a reasonable degree of medical certainty [appellant] sustained a medial
meniscus tear of his left knee and exacerbation of degenerative joint disease of
both knees as a result of his work[-]related injury that occurred on [May 27,
2014]. As a result of left knee arthroscopy, [appellant’s] clicking and popping
symptoms related to his meniscus tear have resolved. Despite physical therapy,
modification of daily activities, modified work duties, [nonsteroidal antiinflammatory drugs], narcotics, and visco-supplementation (Orthovisc),
[appellant] continues to experience symptoms related to the exacerbation of
degenerative joint disease. Bilateral total knee arthroplasty will provide relief of
his symptoms, improve his ability to perform activities of daily living, and
improve his work tolerance.”

3

Dr. Valentino completed a work restrictions form on March 31, 2015, but indicated that the restrictions were
due to preexisting bilateral knee degenerative joint disease and were not related to the May 27, 2014 work injury.

3

In a decision dated June 10, 2015, OWCP terminated appellant’s wage-loss compensation
and medical benefits effective June 10, 2015 based on the opinion of Dr. Valentino. It found that
appellant’s ongoing medical condition was related to the natural progression of a preexisting
degenerative condition, rather than the 2001 or 2014 work injury. OWCP indicated that
Dr. Raab did not provide medical rationale in support of his opinion on causal relationship.
Appellant submitted a May 26, 2015 report in which Dr. Raab diagnosed “exacerbation
of [degenerative joint disease]” and indicated, “Discussed with patient the need for total knee
replacement due to continued pain from arthritis.”
Appellant requested a hearing with an OWCP hearing representative. During the hearing
held on September 14, 2015, appellant testified that he felt that Dr. Valentino’s evaluation was
inadequate as “he didn’t look at nothing (sic).” Appellant’s counsel indicated that the statement
of accepted facts did not mention the October 14, 2002 meniscectomy and chondroplasty.
Counsel argued that Dr. Valentino misstated the dates of appellant’s early surgeries. He argued
that Dr. Valentino only mentioned the 2002 and not the 2001 right knee surgeries. As such this
was a “glaring deficiency in his report.”
By decision dated October 27, 2015, the OWCP hearing representative affirmed OWCP’s
June 10, 2015 decision. She found that OWCP’s termination of appellant’s wage-loss
compensation and medical benefits was justified and that appellant had not shown entitlement to
compensation after June 10, 2015.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP has accepted a claim, it has the burden of proof to justify termination or
modification of compensation benefits.4 OWCP may not terminate compensation without
establishing that the disability ceased or that it was no longer related to the employment.5
ANALYSIS -- ISSUE 1
OWCP accepted that on August 18, 2001 appellant sustained a medial meniscus tear of
his right knee. On October 14, 2002 appellant underwent OWCP-authorized subtotal medial
meniscectomy and patellar chondroplasty surgery on his right knee. OWCP also accepted that
on May 27, 2014 he sustained a tear of the posterior horn of the medial meniscus of his left knee.
On August 19, 2014 appellant underwent OWCP-authorized left knee surgery, including partial
medial and partial lateral meniscectomy.
In a decision dated June 10, 2015, OWCP terminated appellant’s wage-loss compensation
and medical benefits effective June 10, 2015 based on the March 31, 2015 opinion of
Dr. Valentino, an osteopath and Board-certified orthopedic surgeon serving as an OWCP referral
physician. On October 27, 2015 an OWCP hearing representative affirmed the June 10, 2015
decision.
4

Charles E. Minniss, 40 ECAB 708, 716 (1989); Vivien L. Minor, 37 ECAB 541, 546 (1986).

5

Id.

4

The Board finds that OWCP properly terminated appellant’s wage-loss compensation and
medical benefits effective June 10, 2015 based on the March 31, 2015 opinion of Dr. Valentino.
In his March 31, 2015 report, Dr. Valentino discussed appellant’s factual and medical history,
including both his work-related injuries of 2001 and 2014. He noted that appellant underwent
surgical arthroscopy of the right knee on October 14, 2002 and surgical arthroscopy of the left
knee on August 19, 2014 and reported that he had reviewed the reports of these surgical
procedures. Dr. Valentino also discussed the diagnostic testing of record, dated between 2002
and 2014, for both lower extremities. He described his physical examination on March 31, 2015,
including the results of gait, squat, and lower extremity range of motion evaluations.
Dr. Valentino diagnosed resolved derangement of the posterior horn of the left medial meniscus
and resolved right knee contusion, and found that appellant continued with ongoing symptoms
secondary to preexisting degenerative arthritis of both knees instead of the 2001 or 2014 work
injury. The need for a knee replacement was not a result of his work injury of May 27, 2014, but
rather was related to a chronic history of degenerative arthritis aggravated by his body habitus of
being 5’5” and weighing 240 pounds. Dr. Valentino indicated that appellant had no residuals of
his work injuries but rather his continuing problems and possible need for knee replacement were
related to preexisting degenerative arthritis. Appellant needed to work in a light-duty position,
but any work restrictions were not due to a work-related injury.”6
The Board has carefully reviewed the opinion of Dr. Valentino and notes that it has
reliability, probative value, and convincing quality with respect to its conclusion that appellant
ceased to have residuals of his 2001 and 2014 injuries by June 10, 2015. Dr. Valentino’s opinion
provided a thorough factual and medical history and accurately summarized the relevant medical
evidence. Moreover, he provided a proper analysis of the factual and medical history and the
findings on examination, including the results of diagnostic testing, and reached conclusions
regarding appellant’s condition which comported with this analysis.7 Dr. Valentino provided
medical rationale for his opinion by explaining that appellant’s continuing problems were due to
his underlying degenerative condition.
On appeal, appellant’s counsel argues that Dr. Valentino did not have adequate medical
records regarding appellant’s medical treatment after suffering the August 18, 2001 work injury
to render a reasoned opinion. However, the Board finds that Dr. Valentino had adequate
documents regarding this injury. The October 14, 2002 report for appellant’s right knee surgery
and other relevant documents were part of the record, a fact confirmed by Dr. Valentino’s
explicit reference to them in his March 31, 2015 evaluation.8
Further, counsel also argued that the reports of Dr. Raab, an attending osteopath and
Board-certified orthopedic surgeon, showed that appellant still had residuals of his 2001 or 2014
work injuries at the time of the June 10, 2015 termination action. However, none of Dr. Raab’s
6

Dr. Valentino completed a work restrictions form on March 31, 2015 but indicated that the restrictions were due
to preexisting bilateral knee degenerative joint disease and were not related to a work injury.
7

See Melvina Jackson, 38 ECAB 443, 449-50 (1987); Naomi Lilly, 10 ECAB 560, 573 (1957).

8

Despite counsel’s assertion at the hearing, Dr. Valentino properly indicated that the surgery occurred on
October 14, 2002. The statement of accepted facts did not mention the October 14, 2002 surgery, but as noted,
Dr. Valentino was provided a copy of the surgical report.

5

reports contains a rationalized opinion that appellant had such work-related residuals at that time.
In a May 8, 2015 report, Dr. Raab described appellant’s May 27, 2014 work injury and indicated
that his clinical symptoms upon initial examination after that injury were consistent with the
diagnosis of exacerbation of degenerative joint disease and a medial meniscal tear in his left
knee. He noted that appellant continued to have work-related residuals and that, “with a
reasonable degree of medical certainty, [appellant] sustained a medial meniscus tear of his left
knee and exacerbation of degenerative joint disease of both knees as a result of his work-related
injury that occurred on [May 27, 2014].” However, this report is of limited probative value
regarding work-related residuals because Dr. Raab did not explain what particular findings
showed a work-related aggravation of appellant’s underlying degenerative condition and
appellant’s claim has not been accepted for such a condition. The Board has held that a medical
report is of limited probative value on the issue of causal relationship if it contains a conclusion
regarding causal relationship which is unsupported by medical rationale.9
For these reasons, the medical evidence does not show that appellant had continuing
residuals of his 2001 or 2014 work injuries and OWCP properly terminated his wage-loss
compensation and medical benefits effective June 10, 2015.
LEGAL PRECEDENT -- ISSUE 2
After termination or modification of compensation benefits, clearly warranted on the
basis of the evidence, the burden for reinstating compensation benefits shifts to appellant. In
order to prevail, appellant must establish by the weight of the reliable, probative and substantial
evidence that he or she had an employment-related disability which continued after termination
of compensation benefits.10
ANALYSIS -- ISSUE 2
After OWCP’s June 10, 2015 decision terminating appellant’s wage-loss compensation
and medical benefits effective June 10, 2015, appellant submitted additional medical evidence
which he felt showed that he was entitled to compensation after June 10, 2015 due to residuals of
his 2001 and 2014 work injuries. Given that the Board has found that OWCP properly relied on
the opinion of the OWCP referral physician, Dr. Valentino, in terminating appellant’s
compensation effective June 10, 2015, the burden shifts to appellant to establish that he is
entitled to compensation after that date.
The Board has reviewed the additional evidence submitted by appellant and notes that it
is not of sufficient probative value to establish that he had residuals of his 2001 and 2014 work
injuries after June 10, 2015. Appellant submitted a May 26, 2015 report in which Dr. Raab
diagnosed “exacerbation of [degenerative joint disease]” and indicated that he had discussed with
patient “the need for total knee replacement due to continued pain from arthritis.” However, the
submission of this report does not establish appellant’s claim that he had residuals of his 2001
9

C.M., Docket No. 14-88 (issued April 18, 2014).

10

Wentworth M. Murray, 7 ECAB 570, 572 (1955).

6

and 2014 work injuries after June 10, 2015 because the report does not contain an opinion on this
matter. Appellant did not submit a rationalized medical report showing that he had work-related
disability or need for medical treatment after June 10, 2015.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss compensation and
medical benefits effective June 10, 2015. The Board further finds that appellant did not establish
that he had work-related disability or need for medical treatment after June 10, 2015.
ORDER
IT IS HEREBY ORDERED THAT the October 27, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 26, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

